Citation Nr: 0904286	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-28 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disease.  

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease. 

4. Entitlement to service connection for arthritis of the 
thoracolumbar spine.  

5. Entitlement to restoration of an initial 100 percent 
rating for residuals of a radical prostatectomy, rated as 60 
percent disabling since October 1, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1966 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, of June 
2004, September 2004, and July 2007.  

The veteran testified at a June 2004 RO hearing.  A 
transcript of that hearing is associated with the claims 
file.  

In VA Form 9 of September 2005, and August 2007, the veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO.  However, in VA Form 9 of March 2008 he stated that 
he did not desire a hearing before the Board.  See 38 C.F.R. 
§ 20.702(e) (2008) (a request for a hearing may be withdrawn 
by an appellant at any time before the date of the hearing). 

Lastly, a summary of VA hospitalization in November 1995 and 
January 1996 reflects that the veteran sustained an acute 
back strain during that hospitalization when he slipped on 
some ice.  However, it is not clear that the veteran seeks 
compensation under 38 U.S.C. § 1151 for that injury.  If so, 
he should file a claim seeking compensation on that basis.  

As the application to reopen the claim for service connection 
for post-traumatic stress disorder is granted, further 
development of the case as to this issue is required and that 
matter is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1983 the RO denied service connection for 
heart disease.  Although notified of the denial, the veteran 
did not appeal this action.  

2.  Additional evidence received since the unappealed rating 
action of September 1983, taken together with evidence 
previously on file does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for heart disease.  

3. In January 1999 the RO denied service connection for 
chronic obstructive pulmonary disease (COPD) and denied 
reopening of the claim for service connection for post-
traumatic stress disorder (PTSD).  Although notified of those 
denials the veteran did not appeal this action.  

3. Additional evidence received since the unappealed rating 
action of January 1999, taken together with evidence 
previously on file relates to an unestablished fact necessary 
to substantiate the claim of service connection for PTSD 
inasmuch as it tends to suggest that the veteran participated 
in combat. 

4. Additional evidence received since the unappealed rating 
action of January 1999, taken together with evidence 
previously on file does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
COPD.  

5. Thoracolumbar arthritis was not affirmatively shown to 
have been present during service; thoracolumbar arthritis 
first manifested after service and is unrelated to an injury, 
disease or event during service.  

6. Since at least October 1, 2004, the veteran has not had a 
recurrence of prostate cancer, renal dysfunction or 
generalized poor health due to his prostatectomy.  


CONCLUSIONS OF LAW

1. The unappealed rating actions of September 1983 which 
denied service connection for heart disease, and January 1999 
which denied service connection for chronic obstructive 
pulmonary disease and denied reopening of a claim of service 
connection for post-traumatic stress disorder, and of which 
the veteran was notified, are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2008).  

2.  New and material evidence sufficient to reopen the claim 
of service connection for heart disease has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 

3. New and material evidence sufficient to reopen the claim 
of service connection for PTSD has been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

4. The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claims of 
service connection for chronic obstructive pulmonary disease.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

5. Arthritis of the thoracolumbar spine was not incurred or 
aggravated in active service and service connection for 
arthritis may not be presumed based on the one-year 
presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008). 

6.  The criteria for restoration of an initial 100 percent 
rating for residuals of a radical prostatectomy, rated as 60 
percent disabling since October 1, 2004, are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.115, 
Diagnostic Code 7528 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In an application to reopen a claim for service connection 
based on new and material evidence, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the application to reopen previously denied claims of 
service connection for heart disease (claim as hypertension 
in the March 2003 application to reopen), PTSD, and COPD, as 
well as the veteran's claim of entitlement to service 
connection for prostate cancer, he was provided with pre-
adjudication VCAA notice by letter, dated in March 2003.  The 
veteran was notified of the evidence needed to substantiate a 
claim of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  He was further notified of the definition of new 
and material evidence.  The veteran was also notified that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtaining private medical 
records on his behalf.  

The above letter did not fully satisfy Kent, as it failed to 
identify the basis for the prior final denials.  However, 
such information was provided in the August 2005 statement of 
the case.  From this information, a reasonable person should 
have known how to substantiate the claims.  Therefore, any 
notice deficiency as to the new and material claims, while 
presumed prejudicial, has not affected the essential fairness 
of the adjudication.  Thus the presumption of prejudice has 
been overcome.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

As to the application to reopen the claim of service 
connection for heart disease and for service connection for 
arthritis of the thoracolumbar spine, the veteran was 
provided with pre-adjudication VCAA notice by letter, dated 
in November 2006.  He was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified of the reason of the prior 
denial of service connection for heart disease and that new 
and material evidence was needed to reopen that claim.  He 
was notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

As to the claim for restoration of a 100 percent rating for 
the radical prostatectomy, the veteran was provided notice of 
the proposed rating reduction by RO letter dated in February 
2004 along with a copy of the February 2004 rating decision 
which proposed the reduction.  He was provided VCAA notice 
after the June 2004 rating reduction by RO letter dated in 
October 2004.  In substance, he was notified of the evidence 
needed to substantiate that there had been no improvement in 
the disability.  

By RO letter dated in May 2008, prior to readjudication of 
all the issues on appeal in the June 2008 supplemental 
statement of the case, the veteran was informed of the law 
and regulations governing effective dates and also stated 
that disability ratings were governed by a rating schedule, 
other than in exceptional cases, which provides for a range 
in severity ratings based on the nature of disability 
symptoms, their severity and duration, and their impact upon 
employment and daily life.  The letter specifically cited 
Diagnostic Code 7528 under which the veteran's service-
connected residuals of a radical prostatectomy were 
evaluated.  

Here, all required notice under the VCAA was issued prior to 
the readjudication of the claims in the June 2008 
supplemental statement of the case, thus fulfilling the pre-
adjudication notice requirement.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. 
Nicholson, No. 07-7130, slip op. (Fed. Cir. September 17, 
2007) (a supplemental statement of the case is a 
readjudication even if it states otherwise).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007) and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008) (evidence demonstrating a 
disability's worsening and the effect thereof on employment 
and daily life, except for the criteria needed for a higher 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in disability).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.   The veteran's service treatment records and 
service personnel records are on file.  Also on file are the 
veteran's private treatment records.  

The veteran was afforded the opportunity to testify at a 
personal hearing at the RO as to the reduction of his rating 
for residuals of a radical prostatectomy but he withdrew a 
subsequent request for a hearing as to other issues on 
appeal.  

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d).  On the claim 
of service connection of the thoracolumbar spine, a VA 
examination was scheduled but could not be done because 
following the veteran's subarachnoid hemorrhage in 2007 he 
was bedfast and in restraints.  

The veteran was afforded VA examination relative to severity 
of his residuals of a radical prostatectomy.   McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).

As to the applications to reopen the previously denied claims 
of service connection, under the duty to assist, a VA medical 
examination or medical opinion is not authorized unless new 
and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii), and that is not the case here.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. General Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  
A showing of inservice chronic disease requires evidence of 
(1) a sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If 
not established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303. 

However, not every manifestation of joint pain or cough, in 
service will permit service connection for, respectively, 
arthritis or pulmonary disease first shown as a clear-cut 
clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006). 

II. New and Material evidence

The RO denied service connection for heart disease in a 
September 1983 rating decision.  The veteran was notified of 
that decision by RO letter dated in October 1983.  

In January 1999 the RO denied service connection for COPD and 
denied reopening a claim of entitlement to service connection 
for PTSD.  The veteran was notified of that decision by RO 
letter dated in February 1999.  

The veteran did not appeal those decisions.  

Under 38 U.S.C.A. §§ 5108, 7105(c) (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302(a) (2008) a rating action which is not 
appealed is final and may not be reopened unless new and 
material evidence is presented.  

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal, because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The applications to reopen those claims were received 2003 
and 2006. 

The claim for service connection for heart disease was denied 
in 1983 because no heart disease was shown during service and 
a 1972 hospital summary showing a diagnosis of possible 
atrial septal defect and an EKG of sinus bradycardia with 
right bundle branch block established that these did not 
exist until more than a year after service separation.  

A 1996 rating decision denied service connection for PTSD 
because the evidence did not show that the veteran 
participated in combat, despite his statements that he did.  
The diagnosis of PTSD in a VA hospitalization summary was 
based on his reported combat experiences.  However, he was 
"AWOL" for 5 months of his tour in Vietnam.  Reopening of 
that claim was denied by the RO in February 1997 because the 
new evidence did not establish a verifiable stressor.  
Reopening was most recently denied in January 1999 because 
although medical records purported to show treatment for 
PTSD, the additional evidence did not establish a verifiable 
stressor.  

The January 1996 rating decision denied service connection 
for COPD because service treatment records were negative for 
that disorder and because there was no evidence showing that 
COPD, or other respiratory conditions for which the veteran 
was being treated, were related to military service.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A.  Heart disease

Evidence Previously Considered 

The veteran's service enlistment examination was negative and 
his blood pressure was 120/80 at that time.  In October 1967 
he complained of dizziness and headaches.  His blood pressure 
was 120/50.  He had been working in cement with a pick and 
shovel.  He complained of dizziness when standing, and on 
those occasions his blood pressure dropped 10 to 15 points 
but not below 115 and he recovered quickly.  The impression 
was questionable orthostatic hypotension.  

The May 1970 separation examination noted blood pressure of 
128/68.  A chest X-ray was negative.  In an adjunct medical 
history questionnaire he reported having or having had 
dizziness for fainting spells.  He reported not having or 
having had high or low blood pressure, palpitation or 
pounding heart, or pain or pressure in the chest.  

Following separation from active service, a discharge summary 
of private hospitalization in November 1972 reflects that for 
the past 6 months the veteran had had shortness of breath and 
palpitations after walking about 2 to 3 blocks.  
Occasionally, he had episodes of dizziness and fatigue, and 
occasional vague chest discomfort.  His blood pressure was 
128/70 in the left arm and 118/70 in the right.  He had a 
short systolic murmur.  An EKG revealed sinus bradycardia 
with right bundle branch block.  There was no X-ray evidence 
of chamber enlargement, including no left atrial enlargement.  
A phonocardiogram found abnormal sounds but no evidence of 
cardiac enlargement on echocardiogram.  There was no evidence 
of mitral stenosis.  Because of the right bundle branch block 
and heart sounds, it was felt that he might have an atrial 
septal defect, probably with a small left to right shunt it 
would account for no increase in pulmonary vasculature or 
significant increase in cardiac size.  Arrangements were made 
for cardiac catheterization.  The discharge summary was a 
possible atrial septum defect. 

The veteran was re-admitted in December 1972 for cardiac 
catheterization.  The discharge diagnoses were adynamic 
pulmonary stenosis, bronchitis, and anxiety.  

In June 1983 the veteran stated that he had never had 
anything wrong with his heart until after discharge from 
military service.  

Additional Evidence

The additional evidence since the 1983 rating decision 
includes a report of VA hospitalization in September and 
October 1995, following alcoholic detoxification. 

During VA hospitalization from November 1995 to January 1996 
for psychiatric complaints, an EKG showed a nonspecific T-
wave abnormality.  

On VA general medical examination in February 1996 the 
veteran related a history of chest pain which sounded clearly 
psychogenic and was not at all characteristic of angina.  He 
reported having a past cardiac catheterization but he did not 
know the results and thereafter there had been no therapy.  
He reported having had a thallium exercise study in 1988 but 
again knew nothing of the results and thereafter there again 
had been no therapy.  On physical examination his blood 
pressure was 135/85.  His chest was unremarkable.  The 
diagnosis was that no heart disease was found.  

VA outpatient treatment records include a report of 
thoracolumBar X-rays in February 1996 which revealed 
calcifications in the abdominal aorta due to arteriosclerotic 
disease.  

During VA hospitalization from May to August 1996 an 
echocardiogram demonstrated right ventricular enlargement and 
left ventricular ejection fraction of 55 percent.  The final 
discharge diagnoses included hypertension.  

On VA psychiatric examination in November 1996 the veteran 
was felt to be a reliable historian.  After a mental status 
examination the diagnoses included coronary artery disease 
with "MI" (myocardial infarction).  

A November 1996 VA outpatient evaluation reflects that the 
veteran reported having had a myocardial infarction in 1973.  

Records of hospitalization at the Kessler Memorial Hospital 
in September 1997 reflect that the veteran had coronary 
artery disease and it was reported that in the past he had 
had a myocardial infarction.  At admission his blood pressure 
was 190/130.  He had tachycardia.  An echocardiogram revealed 
normal left ventricular function but there was left 
ventricular hypertrophy.  An EKG reflected pronounced ST-T 
wave abnormality and also left ventricular hypertrophy.  A 
chest X-ray was normal.  The diagnoses included uncontrolled 
hypertension.  

The veteran was hospitalized in August 2003 at the Gateway 
Medical Center for what appeared to be a myocardial 
infarction.  A cardiac stent was inserted.

In February 2004 the veteran's wife stated that he had high 
blood pressure.  

Also on file is information submitted by the veteran from the 
Internet consisting of generalized information about 
myocardial infarctions.  

Records from the Gateway medical facility in August 2004 
reflect that the veteran had a cardiac stent inserted to the 
left anterior descending artery (for treatment of coronary 
artery disease).  

Statements from November 2004 to June 2005 from Dr. Mishra, a 
private cardiologist, reflect treatment for cardiovascular 
disease and that the veteran had an angioplasty in September 
2004 and a pacemaker inserted in January 2005.  

When hospitalized in January 2005 at the Gateway Medical 
Center it was noted that the veteran had severe ischemic 
cardiomyopathy.  Clinical records of that hospitalization 
note that he had a chronic left bundle branch block.  

VA outpatient treatment records dated in February 2005 show 
that the veteran was status post ischemic cardiomyopathy and 
status post pacemaker insertion.   

The veteran was hospitalized at the Vanderbilt University 
Medical Center in July 2007 for a subarachnoid hemorrhage.  

Analysis

The old evidence reflects that the veteran reported having 
had a heart attack during military service.  However, the 
service treatment records are negative for heart disease, 
including any heart attack.  The prior denial of service 
connection clearly discounted the veteran's statements of his 
having had a heart attack during service and, so, the mere 
repetition of this history which is reflected in the recently 
submitted evidence does not constitute "new" evidence.  
Moreover, as for the veteran's allegations of a nexus between 
his current heart disease and military service, where as 
here, the determinative issue involves a question of a 
medical diagnosis or causation, competent medical evidence is 
required to reopen the claim.  The veteran as a layperson is 
not competent to offer an opinion that requires medical 
expertise, and consequently his statements associating 
current heart disease to service, including a purported 
myocardial infarction during service, do not constitute new 
and material evidence to reopen the claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).  

The evidence previously established that the veteran had some 
cardiac abnormalities, if not actually heart disease, in 
1972.  This was more than one year after military service.  
The new evidence, establishes that the veteran now, 
unfortunately, has severe heart disease which has required 
multiple surgical interventions.  New evidence merely showing 
a progression of disease, without relating it to military 
service, is not material.  Thus, the new evidence added to 
the record since the 1983 rating decision does not relate any 
current heart disease to the veteran's period of military 
service.  

Therefore, the additional evidence is not new and material 
and the claim is not reopened.  Because the claim is not 
reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

B.  PTSD

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 
(1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98. 

Effective March 7, 1997, the requirements for service 
connection for post-traumatic stress disorder under 38 C.F.R. 
§ 3.304(f) include the following: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). 

However, "[j]ust because a physician or other health 
professional accepted the appellant's description of 
[her]...experiences as credible and diagnosed the appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept the appellant's uncorroborated account of his 
experiences.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Evidence Previously Considered 

The veteran's DD 214 shows that he served in Vietnam from 
June 1967 to January 1969.  His military occupational 
specialty was a supply clerk.  He was awarded the Vietnam 
Service Medal, Vietnam Campaign Medal, Meritorious Unit 
Commendation, Expert Badge (Rifle), and the National Defense 
Service Medal.  He was discharged under honorable conditions.  
His service personnel records show that his duties were to 
assist a truck driver delivering fuel.  During the time in 
Vietnam from June 1967 to January 1969 he served as a heavy 
truck driver and dump truck driver but after September 10, 
1968, he was dropped from the rolls as a deserter.   

The veteran's service enlistment examination was negative and 
there was no treatment during service for any psychiatric 
disorder.  The May 1970 separation examination contained a 
normal psychiatric evaluation was normal.  In an adjunct 
medical history questionnaire he reported having or having 
had dizziness for fainting spells and nervous trouble of some 
sort.  

When the veteran was re-hospitalized in December 1972 for 
cardiac catheterization, he was given Valium, daily for the 
week after discharge.  The diagnoses included anxiety 
syndrome.  

The veteran underwent VA hospitalization in September and 
October 1995, following alcoholic detoxification.  He 
reported drinking heavily for several years.  He admitted 
having had blackouts, shakes, and auditory hallucinations.  
He had memory and concentration problems but his memory was 
improving since he stopped drinking.  He was accepted into a 
PTSD program.  

The veteran was admitted for VA hospitalization from November 
1995 to January 1996 for complaints of intrusive memories, 
emotional distress, avoidance of reminders of combat, 
nightmares, sleep disturbance, irritability, outbursts of 
anger, depression, and survivor guilt.  He had a history of 
alcohol abuse.  He received psychotherapy.  The discharge 
diagnoses included PTSD.  

In February 1996 the veteran reported that in Vietnam he had 
been with the Second Battalion, 5th Cavalry, 1st Cavalry 
Division (Airmobile).  He began drinking heavily after 
learning that he and his unit (apparently in a helicopter) 
had unintentionally opened fire of their own forces.  A few 
weeks later he, with his unit, picked up men at a hot landing 
zone who had been badly wounded, some with missing body 
parts.  

On VA psychiatric examination in February 1996 the veteran 
reported having been treated for alcohol abuse after military 
service.  He had lost a friend in the war, who stepped on a 
land mine, but could not recall that person's full name.  He 
had served in Plaiku, An Khe, the Central Highlands, 
Cambodia, and was involved in excursion into Laos.  In 
operation "Apache Snow" which was code named "Hamburger 
Hill" while with the 2nd Battalion, 5th Division, 1st Air 
Calvary, he had been a helicopter door-gunner that his unit 
had mistakenly fired on American soldiers in mid-May, killing 
241 Americans in an operation called "LZ Dog."  He had 
often dropped off or pick up soldiers who were bleeding or 
missing arms or legs.  He had had to stay drunk or high on 
marijuana to withstand the trauma.  

The veteran reported having loss several jobs after service 
due to his drinking.  After a mental status examination the 
diagnoses were moderate PTSD and continuous chronic alcohol 
dependence.  

The veteran underwent VA hospitalization from May to August 
1996.  The final discharge diagnoses included PTSD.  

In September 1996 the veteran submitted a copy of his award 
of the Air Medal for participating in sustained aerial flight 
in support of combat ground forces in Vietnam from July 1968 
to December 1968, and a copy of an award of the Bronze Star 
Medal for service in connection with ground operations in 
Vietnam for that same time period.  

On VA psychiatric examination in November 1996 the veteran 
was felt to be a reliable historian.  He dated the onset of 
his problems to inservice combat trauma in about 1968.  He 
reported having continuous symptoms consistent with PTSD.  It 
was reported that he had been in active combat in Vietnam and 
having sustained a shrapnel wound to his leg, but continued 
to serve in combat despite this wound.  His duties had been a 
dump truck driver and a door gunner with the 1st Air Calvary 
Division.  He denied having abused alcohol since 1995.  After 
a mental status examination the diagnoses included post-
traumatic stress disorder and alcohol dependence (14 months 
in remission).  The examiner stated that there was evidence 
to support the diagnosis of PTSD.  

A November 1996 VA outpatient evaluation report notes that 
the veteran reported combat stressors and also having seen 
his friend killed from a bullet to the head.  

In January 1997 the veteran reported having been a door 
gunner on a gunship in Vietnam from 1967 to 1969.  

Records of hospitalization at the Kessler Memorial Hospital 
in September 1997 reflect that the veteran had PTSD from the 
Vietnam War.  

From February 1998 to March 1998, the veteran again entered a 
VA hospital for treatment of his PTSD.

Additional Evidence 

Since the last final denial in January 1999, the veteran 
submitted duplicate records of his September 1997 
hospitalization at the Kessler Memorial Hospital.  

The evidence received since the January 1999 rating decision 
also includes a March 2001 statement written by an individual 
who recalled having seen the veteran in Vietnam.  The 
individual had served as a combat medic and reported that the 
veteran had been assigned to an assault helicopter.  

In a statement received in March 2001 from the veteran's wife 
she reported that he had symptoms of PTSD.  

Additional VA outpatient treatment records show continued 
diagnoses and treatment for PTSD.  


Analysis

Based on the evidence previously of record in January 1999, 
the RO determined there was demonstration that veteran 
engaged in combat, and that there was no credible evidence 
that his claimed combat stressor actually occurred, as 
required by 38 C.F.R. § 3.304(f).  The RO at that time had 
for its review the veteran's DD 214 and the copies of awards, 
submitted by the veteran, purportedly showing that he had 
received decoration indicative of participation in combat.  

The Board recognizes that the evidence of record establishes 
a link between the appellant's current symptoms and his 
claimed in-service stressor.  However, the Board notes that 
credible supporting evidence of the actual occurrence of the 
in-service stressors cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau, 9 Vet. App. at 396.  
Therefore, there must be other credible supporting evidence 
that the claimed combat stressor actually occurred in service 
and that the veteran participated in combat.  

As detailed above, most of the evidence of record, both old 
and new, does not verify that the appellant engaged in 
combat.  

However, the Board must consider as credible, for the limited 
purpose of determining whether the claim should be reopened, 
the new evidence consisting of a service comrade whose 
statement indicates that the veteran performed duty in 
Vietnam as a helicopter door gunner.  

As the claim was previously denied because it was determined 
that the veteran did not participate in combat, the 
additional evidence from a service comrade suggesting that 
the veteran did participate in combat relates to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence of combat stressors the absence of which was the 
basis for the prior denial of reopening of the claim for 
service connection for PTSD in January 1999.  Moreover, such 
evidence raises a reasonable possibility of substantiating 
the claim.  For this reason, the additional evidence is new 
and material and the claim is reopened.  

As the evidence of record does not contain sufficient medical 
evidence to decide the claim on the merits, additional 
evidentiary development is needed, and this development will 
be addressed in the remand section of the decision. 

C.  COPD

Evidence Previously Considered 

The veteran's service enlistment examination was negative.  
He was treated in July 1966 and October 1966 for upper 
respiratory infections and on the latter occasion the 
impression was bacterial pharyngitis.  The May 1970 
separation examination was negative and a chest X-ray was 
negative, with no relevant complaints noted on a report of 
medical history completed at that time.  Following active 
service, he was seen in August 1970 for pharyngitis and 
bronchitis, for which he was given medication.  

A discharge summary of private hospitalization in November 
1972 reflects that for the past 6 months the veteran had had 
shortness of breath and palpitations after walking about 2 to 
3 blocks.  Occasionally, he had episodes of dizziness and 
fatigue, and occasional vague chest discomfort.  His lungs 
were clear.  There was a somewhat abnormal 1st rib formation.  
There was no evidence of active pulmonary pathology and the 
vascular distribution appeared to be average.  There were 
calcifications in the hilar zone, probably due to old 
infection but no evidence of pleurisy or effusion.  The 
discharge summary was a possible atrial septum defect, 
secundum type. 

The veteran was re-admitted in December 1972 for cardiac 
catheterization.  Apparently the cardiac data revealed an 
insignificant pulmonary gradient.  Right-sided and left-sided 
pressures were all within normal limits.  He had bronchitis 
secondary to his smoking.  His degree of pulmonary stenosis 
required no therapy and he had no limitation of activity.  
The discharge diagnoses were adynamic pulmonary stenosis, 
bronchitis, and anxiety.  

A VA hospitalization report dated in September and October 
1995 noted that he had smoked one and one-half packs of 
cigarettes daily.  

During VA hospitalization from May to August 1996 pulmonary 
function tests revealed mild obstructive disease.  He was 
admitted to a domiciliary and he unsuccessfully attempt to 
quit smoking cigarettes.  The final discharge diagnoses 
included chronic obstructive pulmonary disease.  

On VA psychiatric examination in November 1996 it was noted 
that the veteran had smoked 1/2 packs of cigarettes daily over 
the past year but was now in a smoking cessation program.  
The diagnoses included chronic obstructive pulmonary disease.  

VA outpatient records dated in 1997 reflect respiratory 
complaints and treatment.

Treatment records dated in September 1997 from Kessler 
Memorial Hospital indicate respiratory symptomatology and 
include a diagnosis of acute COPD.

Additional Evidence 

Since the last final denial in January 1999, the veteran 
submitted duplicate records of his September 1997 
hospitalization at the Kessler Memorial Hospital.  

A pulmonary function study in February 1999 from a private 
treating source found a moderate obstructive process.  A 
pulmonary function study from that same source in March 2001 
found a moderate obstructive process.  

A June 2002 VA pulmonary function study also found a mild 
obstructive process.

In a November 2004 statement the veteran reported having had 
COPD since his active service. 

VA outpatient treatment records show respiratory treatment in 
2005 and 2006.  In August 2006, the impact of smoking was 
discussed with the veteran.  In June 2007 there were 
diagnoses that included tobacco use disorder and COPD.  

Analysis

The Board notes that for claims received after June 1998 (in 
this case the application to reopen the claim for service 
connection for chronic obstructive pulmonary disease was 
received after 1998), a disability will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  38 U.S.C.A. § 1103 (West 2000) and 
38 C.F.R. § 3.300 (2008).  

The medical evidence, both old and new, does associate COPD 
with the veteran's cigarette smoking.  As the claim of 
service connection for COPD was received after June 1998, a 
disability will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  

Moreover, as the additional evidence does not link current 
COPD to active service, the evidence does not relate to the 
unestablished fact necessary to substantiate the claim.  

As for the veteran's allegations of a nexus, where as here, 
the determinative issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
required to reopen the claims.  The veteran as a layperson is 
not competent and so new his statements associating post-
service chronic obstructive pulmonary disease to service, 
including smoking tobacco during service, do not constitute 
new and material evidence to reopen the claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1995).

Further, the additional evidence, except for the veteran's 
own statements which are not competent to establish 
causation, does not otherwise relate current respiratory 
disorders to service. 

In sum, the evidence is cumulative of evidence previously of 
record and considered by the RO, and by regulation cumulative 
evidence is not new and material.  38 C.F.R. § 3.156. 

Because the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  

III. Service Connection: Thoracolumbar Arthritis

The veteran's service enlistment examination was negative.  
In April 1970 he complained of back pain after heavy lifting.  
On examination he had mild paravertebral spasm and 
tenderness.  Straight leg raising was positive at 80 degrees 
but he had full range of motion of the back.  The impression 
was a low back strain.  The May 1970 separation examination 
was negative.  

Following separation from active service, the veteran was 
admitted for VA hospitalization from November 1995 to January 
1996.  While hospitalized he slipped on some ice and 
sustained an acute back strain.  He was given Flexoril for 
back pain.  The discharge diagnoses included an acute back 
strain.  

A February 1996 VA outpatient treatment record reflects that 
after the January 1996 injury the veteran complained of back 
pain that radiated down the right thigh and lower leg to 
about the mid-calf.  

On VA orthopedic examination in February 1996 the veteran 
reported having had multiple slips and falls during service 
and within the past year.  He also fell off of a truck and 
injured many of his joints, including his low back, during 
service.  He complained of non-radiating low back pain.  
After a physical examination the pertinent diagnosis was a 
lumbosacral strain with degenerative joint disease and 
decreased range of motion.  The examiner stated that the 
veteran was complaining too "hard" about his injuries.  
Lumbosacral X-rays were taken.  Contained in VA outpatient 
treatment is a report of the thoracolumar X-rays in February 
1996 which revealed mild degenerative changes in the lumbar 
spine.  

A November 1996 VA outpatient evaluation reported that the 
veteran had a history of degenerative joint disease of his 
back and multiple other joints.  

In a statement received in March 2001 from the veteran's wife 
she reported that an MRI was performed following his injury 
during a period of VA hospitalization in August 2000.  The 
veteran's spine was deteriorating and he had a crushed 
vertebra.  He had back and leg pain, and might need back 
surgery.  

A May 2000 VA X-ray revealed mild degenerative changes of the 
veteran's lumbar spine.  In July 2000 it was noted that a CT 
scan in May 2000 had found facet spurring at L4-5 and L5-S1.  
He was felt to most likely have L5-S1 radiculopathy and 
peripheral neuropathy due to past alcohol abuse.  In August 
2000 it was noted that the veteran had started having had low 
back pain which radiated into the left lower extremity.  

Additional VA outpatient treatment records show that in 
August 2004 it was reported that the veteran had had low back 
radiating into the left lower extremity since July 2004 and 
that he had a similar episode in 1997.  An August 2004 MRI 
had found a herniated disc at L5-S1 with impingement on the 
left S1 nerve root.  In August 2005 it was reported that he 
had had back pain, off and on, since a fall during VA 
hospitalization in 1996.  

VA records dated in 2005 show further complaints of chronic 
lumbar pain.  

The veteran was hospitalized at the Vanderbilt University 
Medical Center in July 2007 for a subarachnoid hemorrhage.  A 
CT scan revealed diffuse degenerative changes in the 
thoracolumar spine.  There were compression deformities seen 
at T7, L4, and L5 levels that were probably chronic in 
nature.  

Analysis

On the basis of the service treatment records, thoracolumbar 
arthritis was not affirmatively shown during service.  The 
service treatment records do show that veteran was treated 
for an isolated episode of back pain in 1970, when he had 
paravertebral muscle spasm and positive straight leg raising 
full range of motion but the separation examination the next 
month was negative.  Therefore, a chronic lumbar disability 
has not been shown to have been incurred in service.  
Moreover, the post-service evidence does not otherwise 
indicate that a current low back disability is due to active 
service. 

Following separation in 1970, there is no showing of 
complaints or treatment for a back disability until 1995, 25 
years later.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the absence of documented treatment for several 
years after service is found to be more probative than the 
veteran's current recollection as to symptoms experienced in 
the distant past.  Therefore, continuity is not established 
either based on the medical evidence or on the veteran's 
statements.  Moreover, no competent evidence of record 
causally relates the current lumbar disability to active 
service.

To the extent that the veteran relates his current 
thoracolumbar arthritis to military service, including to any 
inservice injury, where as here the determination involves 
questions of a medical diagnosis, not capable of lay 
observation, or of medical causation, a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  For this reason, the 
Board rejects the veteran's statements as competent evidence 
to substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Finally, it is noted that under 38 C.F.R. § 3.309(a), 
arthritis is regarded as a chronic disease.  However, in 
order for the presumption for chronic diseases to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of 
record fails to establish any clinical manifestations of 
lumbar arthritis within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

In conclusion, there is no support for a grant of service 
connection for a lumbar spine disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

IV. Restoration of Initial 100 percent rating for Radical 
Prostatectomy Residuals

Ratings for service-connected disorders are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned 
if it more nearly approximates the criteria therefor.  38 
C.F.R. § 4.7.  Not all disorders will show all the findings 
specified for a particular disability rating, especially with 
the more fully described grades of disabilities but 
coordination of ratings with functional impairment is 
required.  38 C.F.R. § 4.21.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).   

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528 malignant 
neoplasms of the genitourinary system warrant a 100 percent 
rating.  A note to Diagnostic Code 7528 states that following 
the cessation of surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure, the rating of 100 percent 
shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  

38 C.F.R. § 3.105(e) provides that a rating proposing the 
reduction or discontinuance must be prepared, setting forth 
all material facts and reasons for the action.  Additionally, 
the RO must advise the veteran of the proposed rating 
reduction or discontinuance and afford 60 days in which to 
present additional evidence showing that compensation should 
be continued at the present evaluation level.  If such 
additional evidence is not received within the 60-day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued as set forth in the proposal.  

Voiding Dysfunction

In rating voiding dysfunction, rate the particular condition 
as urine leakage, frequency, or obstructed voiding.  
Obstructive voiding with urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating, which is the highest evaluation assignable 
for obstructed voiding.  A 40 percent rating is the maximum 
rating for urinary frequency with daytime voiding interval 
less than one hour, or; awakening to void five or more times 
per night.  A 60 percent rating is the maximum evaluation for 
urinary leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence, requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  38 C.F.R. § 4.115b.  

Renal Dysfunction

A 60 percent rating is assigned for renal dysfunction with 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under DC 7101.  

An 80 percent rating is assigned for renal dysfunction with 
persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  

A 100 percent rating is assigned for renal dysfunction when 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.  

Background

Following a January 2003 prostate biopsy, the veteran 
underwent a VA radical prostatectomy on April 21, 2003.  

On VA genitourinary examination in January 2004 it was 
reported that since the radical prostatectomy the veteran had 
urinary leakage.  He currently used 12 to 15 pads daily for 
stress urinary leakage.  If he coughed or sneezed or stained, 
or even arose from a seated position, he had a little bit of 
urinary leakage.  He had been unable to achieve an erection.  
He had not undergone any radiation or hormone therapy.  

On physical examination the veteran's prostatic vault was 
empty.  It was stated that he was doing well from a cancer 
control standpoint.  His post-operative problems included 
incontinence, specifically stress urinary incontinence 
requiring 12 to 15 pads daily.  It was noted that he might 
improve about two years after the surgery, at which time 
there could be further surgery that could "render him dry."  

In February 2004 the veteran's wife stated that since his 
prostatectomy he had wet himself and could not obtain an 
erection.  A physician had recommended that the veteran use 
four depends daily.  

At the June 2004 RO hearing the veteran addressed the rating 
reduction of his radical prostatectomy residuals.  His major 
complaint had been frequent urination.  Physicians had 
informed him that if he were unable to obtain an erection 
within a year or a year and a half, medication for that 
purpose would be prescribed.  However, the veteran could not 
take Viagra or similar medications because he had 
hypertension and took medication for asthma.  As to his 
frequent urination, he had been told that this could be 
treated by surgical insertion into his bladder to allow urine 
to drain into a bag outside of his body, so that he did not 
have to urinate through his penis, but the veteran had 
declined to have this procedure.  He had no preliminary 
sensation of a need or urge to urinate and had inadvertently 
urinated when visiting a friend's house, and elsewhere in 
public.  He did not use a catheter but used pads or diapers 
which he had to change 10 to 14 times during the day.  He had 
been given instructions on muscle tightening exercise 
designed to bring back or restore a sensation of urinary 
urgency but they had not provided any help.  A year and 
several months now, following the surgery, he still had no 
sensation of urinary urgency. 

Additional VA outpatient treatment records show an August 
2004 neurosurgical consultation noted that following the 
veteran's prostatectomy he had lost weight.  

VA outpatient treatment records dated in October 2006 show 
complaints of continuous urinary leakage requiring the 
changing of diapers 3 to 5 times daily.  
A December 2006 report noted that the veteran was considered 
to be at a high risk with respect to his desire for an 
artificial urinary sphincter, which he desired due to 
continuous urinary leakage.  In May 2007 a cardiologist 
agreed that the veteran was at a high risk due to his 
numerous severe cardiac, pulmonary, and other comorbidities.  

The veteran was hospitalized at the Vanderbilt University 
Medical Center in July 2007 for a subarachnoid hemorrhage.  A 
striated nephrogram was thought to be secondary to nephritis.  
An abdominal CT scan found no inflammatory changes in the 
abdomen with the exception of some nonspecific bilateral 
perinephric stranding.  

VA outpatient treatment records show that in October 2007 the 
veteran's blood-urea-nitrogen (BUN) was within normal limits, 
although his creatinine was slightly low at 0.6 milligrams 
per deciliter.  Also in that month it was noted that he was 
post encephalopathy form surgery for basilar artery aneurysm 
with a significant amount of intact higher cortical function 
(following extensive therapy).  In January 2008 his BUN and 
creatinine were both elevated.  

Analysis

Initially the Board notes that 38 C.F.R. § 3.343(a) provides 
that "[t]otal disability ratings, when warranted by the 
severity of the condition and not granted purely because of 
hospital, surgical, or home treatment, or individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition."  

Here, the 100 percent schedular rating was assigned on the 
basis of surgery consisting of a radical prostatectomy.  
Accordingly, the provisions of 38 C.F.R. § 3.343(a) are 
inapplicable.  In fact, a note to Diagnostic Code 7528 states 
that following the cessation of surgery, the rating of 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months.  

The reduction from a 100 percent rating (which was in effect 
for less than one year) to a 60 percent rating, was in 
accordance with 38 C.F.R. § 3.105(e).  The reduction was 
proposed by the February 2004 rating decision and effectuated 
by the June 2004 rating decision, effective October 1, 1004, 
more than 60 days later.  

Further, the Board notes that the veteran's erectile 
dysfunction is compensated by special monthly compensation 
and that compensation was not affected by the reduction of 
the 100 percent schedular rating for residuals of a radical 
prostatectomy.  

Currently, the veteran is in receipt of the highest schedular 
rating of 60 percent based on voiding dysfunction, i.e., the 
60 percent rating is the highest rating assignable for 
urinary leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence.  The only higher 
ratings of 80 percent and 100 percent require renal 
dysfunction.  

In this regard, the 80 percent rating for renal dysfunction 
requires generalized poor health.  Here, prior to the recent 
subarachnoid hemorrhage the veteran was generally in good 
health.  Of course, since the subarachnoid hemorrhage his 
health had declined, but this is not shown by the evidence of 
record to be due to the residuals of the radical 
prostatectomy.  For example, there is no showing of 
persistent edema or albuminuria and, likewise for a 100 
percent rating, there is no evidence of markedly decreased 
function of the kidneys.  Impairment of other organs must 
also be considered and in this case the veteran's impaired 
cardiovascular status is shown to be due to pre-existing 
heart disease.  

Accordingly, the criteria for a schedular rating in excess of 
60 percent since October 1, 2004, are not shown and the 
schedular reduction was in accordance with law.  

Since, for these reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



V. Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1). 


						(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has not been received, the 
applications to reopen the claims of service connection for 
heart disease and chronic obstructive pulmonary disease are 
denied. 

As new and material evidence has been received, the claim of 
service connection for post-traumatic stress disorder is 
reopened, and to this extent only the appeal is granted. 

Service connection arthritis of the thoracolumbar spine is 
denied.  

Restoration of an initial 100 percent rating for residuals of 
a radical prostatectomy, rated as 60 percent disabling since 
October 1, 2004, is denied.


REMAND

The veteran should be contacted to obtain more specific 
information (the who, what, where, when, etc.) concerning 
his claimed PTSD stressor(s).  As to the latter, the RO 
determined the veteran did not engage in combat and, 
apparently, that he had not provided sufficient details 
concerning his purported stressors - including the names of 
persons, complete unit assignments to the company level, and 
date span of week, month, and year of any events or alleged 
events in order to request supporting corroboration from the 
U. S. Army & Joint Services Records Research Center (JSRRC).

Concerning this, the veteran has reported that while he was 
a door gunner on a helicopter an assault accidently was made 
upon American soldiers.  This is information that the JSRRC 
may possibly be able to corroborate if he can provide the 
names of the individuals killed, the units to which they 
were assigned, and the approximate date of the incident.  

Also, since the veteran has alleged sustaining a combat-
incurred leg injury, more information about such injury 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request the veteran to set forth clearly 
and concisely all claimed stressful events 
that purportedly occurred in Vietnam.  This 
should include the dates and places of the 
occurrences, the units to which he was 
assigned at such times, and the names of 
others who were involved, injured or killed.  

2. In any event, prepare a letter asking 
JSRRC to provide any available information 
that might corroborate the veteran's alleged 
stressors.  Send copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment, etc.  Also, 
send copies of the documents indicating that 
the veteran received the Bronze Star for 
ground operations against a hostile force 
and the Air Medal for sustained aerial 
flight in support of combat ground forces, 
in Vietnam from July 1968 to December 1968.  

Also send JSRRC copies of any documents in 
which the veteran's alleged stressors are 
described.  Specifically ask JSRRC or, if 
necessary, the National Personnel Records 
Center (NPRC) for any incident or casualty 
reports or other records that might document 
the incidents alleged. 

Also, if necessary search for morning 
reports that may document unit casualties as 
a result of the alleged incident.

4.  Ask the veteran to provide more 
information about his alleged combat 
incurred shrapnel injury to a leg.  

If necessary, provide the veteran an 
examination verifying any combat incurred 
leg injury. 

5. The RO should then determine whether the 
veteran participated in combat.  

6. If, and only if, sufficient information 
is obtained verifying the veteran's alleged 
participation in combat or his stressor, 
schedule him for a VA psychiatric 
examination to determine whether it is at 
least as likely as not that:  (1) he has 
PTSD and, if he does, (2) it is a result of 
a combat stressor(s).  Send the claims 
folder to the examiner for a review of the 
veteran's pertinent medical history to 
facilitate making these determinations. 
 
7. Thereafter, review the claims file.  If 
any requested development is incomplete, 
take corrective action.  38 C.F.R. § 4.2 
(2008); Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  Then readjudicate the claim in light of 
any additional evidence obtained.  If the 
claim remains denied, prepare a supplemental 
statement of the case (SSOC) and send it to 
the veteran and his representative.  Give 
them time to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


